Plaintiff’s exceptions overruled, motion for new trial denied, with costs, and judgment directed for the defendant upon the nonsuit, with costs. All concurred, except Kruse, J., who dissented upon the ground that if there was a sudden, violent collision caused by the engine coming against *882the car, and the men in charge of the engine knew that the car was being loaded, as canbe found from the evidence, a prima facie case was made out although the loaders knew that an engine was liable to come for the car.